Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim1,the prior art of record fails to show or suggest wherein the cutter has a cylindrical shape symmetrical about a central axis of the cutter, and where the recess of the drill bit includes a recess profile that includes a radial profile shoulder that extends in a circumferential direction, and the cutter has a cutter profile that includes a radial cutter shoulder that extends in a circumferential direction, and where the method further includes engaging the radial profile shoulder with the radial cutter shoulder to prevent relative axial movement between the cutter and the recess of the drill bit, where the method includes rotating the cutter relative to the recess of the drill bit so that the initial edge of the forward end face of the cutter is positioned at a second location that is rotationally offset about an axis of the central bore of the cutter from the first location, rotating the cutter profile relative to the recess profile with the radial profile shoulder remaining engaged with the radial cutter shoulder.
As to claim 9, the prior art of record fails to show or suggest wherein the cutter has a cylindrical shape symmetrical about a central axis of the cutter, the recess of the drill bit includes a recess profile that includes a radial profile shoulder that extends in a circumferential direction, and the cutter has a cutter profile that includes a radial cutter 
	The closest prior art being Cooley and Zhang as used in the office action of 9/10/201.  Applicant point out Zhang discloses the cutters do not have a cylindrical cross section and cannot be rotated within a slot. The cutters of Zhang instead have to be removed from the drill bit completely, flipped over, and replaced.  As such, the claims as currently amended would be allowable over Cooley in view of Zhang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL